DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 15 the claims state “comprising optional spring coils.” The term optional makes it unclear is spring coils are needed to read on the claimed invention.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US pub 2017/0361012) in view of Measamer (US Pub 2009/0030447).
With respect to claim 1, Parker discloses a noninvasive retractor apparatus (see figure 6 below) for closing or opening wounds and incisions (Fig 6, 32), which occur in animal and human tissue, comprising two stiff, but flexible (paragraph 22, “stiff but flexible”), retractor arms (fig 6, 37) with the two arms positioned substantially 180 degrees apart (the hook ends of the arms extend 180 degrees apart. With respect to claim 3, Parker discloses further comprising optional spring coils (fig 6, 20) located approximately about half the length of each retractor arm. With respect to claim 4, Parker discloses further comprising means (hooks at the end) at the ends of each retractor arm for anchoring the retractor arm to a tissue surface. With respect to claim 5, Parker discloses in which the means at the ends of each retractor arm for anchoring the retractor comprises an adhesive or non-slip material (paragraph 44). With respect to claim 6, Parker discloses in which the means at the ends of each retractor arm for anchoring the retractor arms comprises mechanical attachment (Fig 6, 29, hooks). With respect to claim 25, Parker discloses further comprising a positioning sleeve (fig 6, 15) encircling the retractor arms.

    PNG
    media_image1.png
    647
    512
    media_image1.png
    Greyscale

Parker discloses the arms as separate members but does not disclose the arms formed from a continuous wireline strand of material forming a centrally located loop-like bend.
Measamer discloses arms(fig 1, 20 and 40) formed from a continuous wireline strand of material forming a centrally located loop-like bend (fig 1, 60) to allow the arms to be restored to a retracted state (paragraph 22).

    PNG
    media_image2.png
    392
    276
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parker to include the arms formed from a continuous wire like strand of material forming a centrally located loop-like bend in view of Measamer in order to allow the arms to be restored to a retracted state.
With respect to claim 7, Parker discloses noninvasive retractor (See fig 6 above) apparatus for closing or opening wounds and incisions, which occur in animal and human tissue, comprising two stiff, but flexible, retractor arms (fig 6, 37) shaped to engage the threads of a luer style lock (paragraph 38, spreader attached to a luer fitting) and positioning the two retractor arms substantially 180 degrees apart (See fig 6 above). With respect to claim 10, Parker discloses further comprising optional spring coils (fig 6, 20) are located approximately about half the length of each retractor arm. With respect to claim 11, Parker discloses further comprising means at the ends of each retractor arm for anchoring the retractor arms to a tissue surface (fig 6, hooks). With respect to claim 12, Parker discloses in which the means at the ends of each retractor arm for anchoring the retractor arms comprises an adhesive or non-slip material (paragraph 44). With respect to claim 13, Parker discloses in which the means at the ends of each retractor arm for anchoring comprises mechanical attachment (paragraph 44 and fig 6 hooks). With respect to claim 26, Parker discloses further comprising a positioning sleeve encircling the retractor arms (fig 6, 15).
With respect to claim 7, Parker discloses the arms as separate members but does not disclose the arms formed from a continuous wire like strand of material forming a centrally located loop-like bend.
Measamer discloses arms(fig 1, 20 and 40) formed from a continuous wire like strand of material forming a centrally located loop-like bend (fig 1, 60) to allow the arms to be restored to a retracted state (paragraph 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parker to include the arms formed from a continuous wire like strand of material forming a centrally located loop-like bend in view of Measamer in order to allow the arms to be restored to a retracted state. With respect to claim 8, Parker in view of Measamer further comprising engagement of the loop-like bend in the threads of a luer lock (paragraph 38 of Parker discloses attaching the arms to the luer and fig 5 of Measamer shows the loop connecting to a device). With respect to claim 9, Parker in view of Measamer further comprising means at the ends of each retractor arm for anchoring (fig 6, hooks and paragraph 44) the retractor arm to a tissue surface, wherein the retractor arms are configured to flexibly apply pressure to the tissue surface to close or open the wound in the tissue in the immediate area of the wound in a direction outward or inward toward the wound center (see fig 6 above).

With respect to claim 14, Parker discloses noninvasive retractor apparatus (See fig 10 below) for closing or opening wounds and incisions, which occur in animal and human tissue, comprising two pairs of flexible retractor arms (fig 10, 18 and 18a) each pair shaped to engage the threads of a luer style lock (paragraph 38, arms are attached to a luer fitting) positioning the two retractor arms of each pair substantially 180 degrees apart (hook ends facing apart). With respect to claim 15, Parker discloses further comprising optional spring coils (see fig 10 below) located approximately about half the length of each retractor arm. With respect to claim 16, Parker discloses further comprising means at the ends of each retractor arm for anchoring the retractor to a tissue surface (See fig 10 below and paragraph 44). With respect to claim 17, Parker discloses in which the means at the ends of each retractor arm for anchoring the retractor arms comprises an adhesive or non-slip material (paragraph 44). With respect to claim 18, Parker discloses in which the means at the ends of each retractor arm for anchoring the retractor arm comprises mechanical attachment (fig 10, and paragraph 44). With respect to claim 19, Parker discloses in which the retractor arms of one pair are longer than the retractor arms of the other pair (fig 10, 18 is longer than 18a). With respect to claim 20, Parker discloses in which optional spring coils (See fig 10 below) are located approximately about half the length of each retractor arm. With respect to claim 21, Parker discloses further comprising means at the end of each retractor arm for anchoring the retractor arms to a tissue surface (see fig 10 below and paragraph 44). With respect to claim 22, Parker discloses in which the means at the end of each retractor arm for anchoring the retractor arm comprises an adhesive or non-slip material non-slip material (paragraph 44). With respect to claim 23, Parker discloses in which means at the ends of each retractor arm for anchoring the retractor arm comprises mechanical attachment (paragraph 44 and fig 10 below). With respect to claim 27, Parker discloses further comprising a positioning sleeve (fig 10, 15) encircling each pair of the retractor arms. With respect to claim 24, Parker discloses method of noninvasively opening or closing a tissue wound or incision using the noninvasive retractor of Claim 19, comprises placing the retractor substantially parallel to the tissue surface with the shorter retractor arms of each pair placed near the end of the wound or incision closest to the anterior end of the retractor arms and the longer retractor arms placed further away (fig 10).

    PNG
    media_image3.png
    441
    476
    media_image3.png
    Greyscale

With respect to claim 14, Parker discloses the arms as separate members but does not disclose each pair of the arms formed from a continuous wire like strand of material forming a centrally located loop-like bend.
Measamer discloses a pair of arms (fig 1, 20 and 40) formed from a continuous wire like strand of material forming a centrally located loop-like bend (fig 1, 60) to allow the arms to be restored to a retracted state (paragraph 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parker to include each pair of the arms formed from a continuous wire like strand of material forming a centrally located loop-like bend in view of Measamer in order to allow the arms to be restored to a retracted state.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140364829 A1 discloses a retractor for manipulating tissue
US 8721629 B2 discloses a retractor for manipulating tissue
US 20050059985 A1 discloses a retractor for manipulating tissue
US 5895352 A discloses a retractor for manipulating tissue
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773